           Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

JABARI LYLES, et al.,                        *

       Plaintiff,                            *

v.                                           *       CIVIL NO.: 19-CV-3235-RDB

CHEGG, INC.,                                 *

       Defendant.                            *

*      *       *      *       *      *       *       *      *       *       *      *       *

              PLANTIFF JABARI LYLES’ OPPOSITION TO DEFENDANT
                CHEGG, INC.’S MOTION TO COMPEL ARBITRATION

       Plaintiff Jabari Lyles (hereinafter “Plaintiff” or “Lyles”), on his own behalf and on behalf

of all other similarly situated persons, by and through counsel, Cory L. Zajdel, Esq., David M.

Trojanowski, Esq., Jeffrey C. Toppe, Esq., and Z Law, LLC, files this Opposition to Defendant

Chegg, Inc.’s (hereinafter “Defendant” or “Chegg”) Motion to Compel Arbitration and Dismiss

or, Alternatively, Stay pursuant to the Federal Arbitration Act (“Motion to Compel Arbitration”).

ECF #21. For the reasons that follow, Chegg’s Motion to Compel Arbitration must be denied.

I.     INTRODUCTION

       On September 11, 2019, Plaintiff Lyles filed a Class Action Complaint (“Complaint”) in

the Circuit Court of Baltimore City on behalf of a class of consumers against Defendant Chegg.

ECF #8. Chegg removed the case to this Court on November 8, 2019. ECF #1. Plaintiff Lyles

alleges in his Complaint that Chegg violated California common law, various California statutes,

and the California Constitution when it failed to maintain and secure Lyles’—and forty-million

(40,000,000) other consumer users’—private, personally identifiable information (“PII”). Plaintiff

seeks relief for himself and the 40,000,000 Chegg users who had their PII removed from Chegg’s
          Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 2 of 9



possession in a data breach that occurred on or around April 29, 2018, but was not publicly

disclosed until September 25, 2018 in an SEC filing. It is not at all clear when Chegg notified all

of its users that the data breach occurred or when Chegg put in place protections to prevent further

damage as a result of the data breach. All of the PII lost in the data breach was later sold to thieves

and made generally available for purchase and other nefarious uses on the dark web.

        Rather than face the merits of the allegations and allow a public airing of the underlying

facts leading to this data breach, Defendant Chegg requests that this Court compel Plaintiff Lyles

to seek redress for these privacy violations through private, binding, non-class arbitration rather

than in court. In doing so, Chegg seeks to insulate itself from liability for its failure to maintain the

PII entrusted to it by all purported Class Members, and further seeks to force Plaintiff Lyles and/or

any other purported Class Member to proceed against Chegg in arbitration individually—without

the prospect of class or consolidated proceedings.

        Chegg asserts that when Plaintiff Lyles created “his Chegg.com account on September 30,

2014, Plaintiff agreed to Chegg’s Terms of Use in effect at that time[.]” ECF #21-1 at 3. Chegg

further asserts that by agreeing to Chegg’s Terms of Use, Plaintiff Lyles also agreed to be bound

by a binding arbitration agreement contained therein, and that this Court must enforce the

purported arbitration agreement under the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et seq.

        Chegg does not, however: (1) provide a document signed by either party, (2) explain or

provide any detail about how Plaintiff Lyles allegedly agreed to the Terms of Use, (3) provide any

detail regarding where or how the Terms of Use were disclosed on the website, or (4) provide any

detail regarding how Plaintiff Lyles was able to access the Terms of Use. For these reasons,




                                                   2
            Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 3 of 9



Plaintiff Lyles contends that no arbitration agreement was formed between himself and Chegg

when he signed up and created an account on Chegg.com. 1

II.     STANDARD OF REVIEW

        In order for a United States District Court to compel arbitration under the FAA, the moving

party has the burden of proving “a written agreement that includes an arbitration provision that

purports to cover the dispute[.]” Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002).

A United States District Judge cannot enter an order compelling arbitration until he or she is

“satisfied that the making of the [written] agreement for arbitration . . . is not in issue[.]” FAA §

4; see Johnson v. Circuit City Stores, 148 F.3d 373, 377 (4th Cir. 1998) (“Whether a party agreed

to arbitrate a particular dispute is an issue for judicial determination.”).

        When an arbitration agreement contains a delegation clause, judicial review is more

limited. When a delegation clause is included within an arbitration agreement, the judicial review

of a challenge to a demand for arbitration includes only the scope of the delegation clause and

formation of the contract containing the arbitration agreement. Novic, 757 F. App’x at 266-67;

Berkeley Cty. Sch. Dist. v. HUB Int’l Ltd., 363 F. Supp. 3d 632, 644 (D.S.C. 2019) (explaining the

scope of permissible challenges to arbitration where a party argues that a delegation provision

applies). Here, Plaintiff Lyles only challenges the formation of the contract containing the




        1
           Plaintiff Lyles has other arguments relating to the arbitrability of the claims asserted in the
Complaint. Nonetheless, Plaintiff Lyles does not raise these issues in this forum due to the broad delegation
clause included in the purported arbitration agreement. Plaintiff Lyles agrees with Chegg that due to the
inclusion of the broad delegation clause in the purported arbitration agreement, the only issues appropriate
to resolve in this forum are issues related to the formation of a contract containing an arbitration clause.
ECF #21-1 at 10-11 (quoting Novic v. Credit One Bank, Nat’l Ass’n, 757 F. App’x at 263, 266-67 (4th Cir.
2019) (finding that the Court still must determine whether the parties entered into a contract containing an
arbitration agreement with a delegation clause). All remaining issues related to arbitrability will be left for
the arbitrator to decide if this Court determines that arbitration is the appropriate forum for the dispute.
                                                      3
         Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 4 of 9



arbitration agreement and reserves any rights to challenge other aspects of the arbitration

agreement if this Court compels him to arbitrate his dispute with Chegg.

       A.      The FAA Policy Favoring Enforcing Arbitration Clauses Does Not Come into
               Play in Determining Whether a Written Agreement to Arbitrate Exists.

       Courts have interpreted the policy of the FAA to favor enforcing written arbitration

agreements. Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). But this policy

favoring arbitrating claims under the FAA does not arise until after the moving party proves that

a written arbitration agreement exists between the parties. Carson v. Giant Food, Inc., 175 F.3d

325, 329 (4th Cir. 1999) (stating that the general policy favoring arbitrating claims does not “apply

to the issue of which claims are arbitrable”). The United States Supreme Court has rejected the

suggestion that the policy favoring arbitration under the FAA should be considered in determining

whether the parties to a contract agreed to arbitrate the dispute at issue. Granite Rock Co. v. Int’l

Bhd. of Teamsters, 130 S. Ct. 2847, 2850 (2010) (stating that courts must decide motions to compel

arbitration by “applying the presumption of arbitrability only where a validly formed and

enforceable arbitration agreement is ambiguous about whether it covers the dispute at hand”);

Equal Employment Opportunity Commission v. Waffle House, Inc., 534 U.S. 279 (2002); Curtis

G. Testerman Co. v. Buck, 340 Md. 569, 667 A.2d 649, 654-665 (1995) (finding that under FAA

“an arbitration clause is only ‘liberally read’ when an arbitration agreement in fact exists”).

Accordingly, the Court must not provide any weight to the FAA policy favoring enforcing written

arbitration agreements because the only argument presented by Plaintiff is whether a written

arbitration agreement exists between the parties.




                                                 4
          Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 5 of 9



       B.      State Contract Law Applies to the Determination of Whether a Contract Containing
               a Written Arbitration Agreement was Formed

       The question of whether parties have entered into an agreement to arbitrate is resolved

through application of general state contract law principles that govern the formation of any

contractual agreement. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (“When

deciding whether the parties agreed to arbitrate a certain matter . . . , courts generally . . . should

apply ordinary state-law principles that govern the formation of contracts.”); Perry v. Thomas, 482

U.S. 483, 492 n.9 (“[S]tate law, whether of legislative or judicial origin, is applicable if that law

arose to govern issues concerning the validity, revocability, and enforceability of contracts

generally.”) (emphasis in original); Rota-McLarty v. Chegg Consumer USA, Inc., 700 F.3d 690,

697 (4th Cir. 2012) (“[T]he question of whether an enforceable agreement exists between [the

parties] is a matter of contract interpretation governed by state law.”). Defendant Chegg has

conceded this point in its opening brief. ECF #21-1 at 11 (“The parties formed an agreement to

arbitrate under Maryland law.”).

       C.      Defendant Chegg has the Burden of Proving the Formation and Existence of a
               Written Arbitration Agreement.

       The moving party has the burden of proving that an enforceable and valid written

arbitration agreement between the parties was formed and exists. Three Valleys Mun. Water Dist.

v. E.F. Hutton & Co., 925 F.2d 1136, 1139-41 (9th Cir. 1991); Opals on Ice Lingerie v. Bodylines,

Inc., 320 F.3d 362 (2d Cir. 2003) (holding that arbitration clause of a contract was unenforceable

because party seeking to enforce had not demonstrated that a contract had been created). The

burden is substantial and requires summary judgment type proof. Shaffer v. ACS Government

Services, Inc., 321 F. Supp. 2d 682, 683-84 and 688 (2004) (denying motion to compel arbitration

on the record before the court because the court was not convinced that the “parties actually entered



                                                  5
         Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 6 of 9



into an agreement to arbitrate”); Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54

(3d Cir. 1980) (“[W]hen considering a motion to compel arbitration which is opposed on the

ground that no agreement to arbitrate had been made between the parties, [the district court] should

give to the opposing party the benefit of all reasonable doubts and inferences that may arise.”).

Accordingly, Defendant Chegg has the burden of proving that a written arbitration agreement was

formed between Lyles and Chegg and that the written arbitration agreement still exists between

Lyles and Chegg in accordance with FED. R. CIV. P. 56.

III.   CHEGG DID NOT PROVIDE SUFFICIENT EVIDENCE THAT LYLES
       ENTERED INTO AN AGREEMENT CONTAINING AN ARBITRATION
       CLAUSE.

       Until recently, a party to litigation could prove the existence of an arbitration agreement

by submitting a written document containing an actual signature on a real piece of paper. That is

rarely the case with twenty-first century businesses that interact with their customer base

exclusively through the internet. Internet-based companies generally contend that contracts with

arbitration agreements were formed between itself and any user through a so-called “clickwrap”

or “browsewrap” agreement that exist only on the internet, where no person ever actually signs the

document containing the arbitration agreement. Rather, the company will claim that a contract

containing an arbitration agreement lived on the internet and that, by some type of affirmative

consent, that person agreed to be bound by the clickwrap agreement.

       The sign-up page, clickwrap agreement, and browsewrap agreement changes from time to

time. Identifying the webpage containing the clickwrap or browsewrap agreements is not sufficient

to prove the formation of a contract between the parties. Rather, a company attempting to compel

a party to arbitration under a clickwrap or browsewrap agreement must identify for the Court

specifics related to the sign-up process and sign-up page in order to identify how the clickwrap



                                                 6
            Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 7 of 9



agreement or browsewrap agreement was disclosed to the user. Chegg is claiming that Plaintiff

Lyles entered into a clickwrap agreement on Chegg’s website, but Chegg has not provided any

evidence of how the clickwrap agreement was disclosed to Lyles during the sign-up process. Nor

did Chegg provide any evidence that Lyles did, in fact, agree to its terms. Without any such

evidence, Chegg’s Motion to Compel Arbitration cannot be granted.

       A.       Clickwrap Agreements are Only Enforceable if the Website Containing the Clickwrap
                Agreement Clearly and Conspicuously Discloses the Arbitration Agreement.

       A clickwrap agreement is only formed “where the existence of the terms was reasonably

communicated to the user.” Meyer v. Uber Technologies, Inc., 868 F.3d 66, 76 (2d Cir. 2017).

Whether the clickwrap agreement was “reasonably communicated to the user” is a “fact-intensive

inquiry.” Id. On a motion to compel arbitration, a court can “determine that [a clickwrap]

agreement to arbitrate exists where the notice of the arbitration provision was reasonably

conspicuous and manifestation of assent [is] unambiguous as a matter of law.” Id.

       Determining whether the hyperlink to any arbitration agreement that is stored on another

webpage was “reasonably conspicuous” depends on how the sign-up page was set up, and whether

the arbitration agreement “is highlighted in blue and underlined[.]” Id. at 78. Where a website page

is busy or does not provide the consumer an indication that an agreement contained on another

webpage will bind them, no contract (including an arbitration agreement) will form. Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 233-34 (2d Cir. 2016) (citing cases).

       B.       Chegg Produced no Evidence that the Website Page where Lyles Signed up for a Chegg
                Account Contained a Clear and Conspicuously Disclosed Arbitration Agreement.

       Chegg asserts that on September 30, 2014, Plaintiff Lyles “created a Chegg.com account

[and] accepted and agreed to the terms of use posted on Chegg.com[.]” ECF #21-6 at ¶¶ 2 and 4.

Chegg does not, however, provide a screenshot of the sign-up page. Chegg does not state how the

“terms of use” were “posted on Chegg.com as of that date and time.” Id. Chegg does not state
                                                 7
             Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 8 of 9



whether the terms of use were contained within a hyperlink close to any “accept” or “register”

button. Chegg does not state whether the terms of use were hyperlinked, underlined, and

highlighted in blue on the sign-up webpage. In fact, Chegg has provided this Court no evidence of

how the terms of use purportedly containing the arbitration agreement were disclosed to Plaintiff

Lyles.

         For this reason, Chegg failed to meet its burden of establishing that the terms of use

purportedly containing the arbitration agreement were clearly and conspicuously disclosed to

Lyles prior to agreeing to sign up and create an account on Chegg.com, and its Motion to Compel

Arbitration must be denied.

IV.      CONCLUSION

         For the reasons stated herein, Defendant Chegg’s Motion to Compel Arbitration should be

denied. In the alternative, should this Court grant Chegg’s Motion to Compel Arbitration, Plaintiff

Lyles requests the Court stay the case pending the resolution of arbitration. 2

                                                   Respectfully submitted,

                                                   Z LAW, LLC

Dated: December 23, 2019                       By:______/s/ 28191________________
                                                  Cory L. Zajdel, Esq. (Fed. Bar #28191)

         2
            Chegg requests that the Court dismiss the case rather than stay the litigation pending the
completion of the arbitration. The Federal Arbitration Act, 9 U.S.C. § 3 requires that a District Court stay
litigation after compelling arbitration when “one of the parties” makes an “application” for a “stay[.]” Id.
This Court has nonetheless entered orders dismissing litigation after granting motions to compel arbitration.
The United States Court of Appeals for the Fourth Circuit has recognized the tension from within its own
opinions as to whether it is appropriate to dismiss a case after ordering arbitration. Compare Choice Hotels
Int’l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707 (4th Cir. 2001) with Aggarao v. MOL Ship Mgmt.
Co., 675 F.3d 355, 376 n.18 (4th Cir 2012). The Second Circuit recently rebuked this line of cases and held
that the District Court has no authority to dismiss a case under these circumstances. Katz v. Cellco P’Ship
d/b/a/ Verizon Wireless, 794 F.3d 341 (2d Cir. 2015), cert. denied, 136 S.Ct. 596 (2015)). Plaintiff Lyles
requests that if the Court is inclined to grant the Motion to Compel Arbitration, that the case be stayed rather
than dismissed because a dismissal could result in piecemeal appeal, two separate filing fees, two separate
case numbers, will leave this Court without jurisdiction should there be any need for judicial intervention
during the course of any arbitration proceeding, and would require either party to open a new case to
confirm or request review of an arbitration award.
                                                       8
Case 1:19-cv-03235-RDB Document 23 Filed 12/23/19 Page 9 of 9



                           Jeffrey C. Toppe (Fed. Bar #20804)
                           David M. Trojanowski (Fed. Bar #19808)
                           2345 York Road, Ste. B-13
                           Timonium, MD 21093
                           (443) 213-1977
                           clz@zlawmaryland.com
                           jct@zlawmaryland.com
                           dmt@zlawmaryland.com

                           Attorneys for Plaintiff




                              9
